              Case 1:21-cv-00502-LGS Document 49 Filed 09/10/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 SARI EDELMAN,                                                  :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     21 Civ. 502 (LGS)
                                                                :
                                                                :          ORDER
 NYU LANGONE HEALTH SYSTEM et al.,                              :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 15, 2021, the parties’ deadline to complete fact discovery was extended

from July 16, 2021, to September 30, 2021. The parties were advised that no further extensions

would be granted absent extraordinary circumstances. The parties were directed to file a status

letter by August 14, 2021, naming the witnesses to be deposed and including dates for each

deposition;

        WHEREAS, the parties filed a letter on August 12, 2021, stating that they needed additional

time to determine an appropriate deposition schedule;

        WHEREAS, on August 13, 2021, the parties were directed to file a letter by August 23,

2021, specifying the names and roles of any witnesses to be deposed and the dates for the

depositions of those witnesses;

        WHEREAS, on August 23, 2021, the parties submitted a letter stating that other than

Plaintiff no witnesses have been identified for depositions;

        WHEREAS, on August 25, 2021, the parties were directed to file a letter by September 3,

2021, specifying the names and roles of any witnesses to be deposed and the dates for the

depositions of those witnesses;
             Case 1:21-cv-00502-LGS Document 49 Filed 09/10/21 Page 2 of 2



          WHEREAS, on September 3, 2021, Plaintiff sought an extension of time to submit the

letter;

          WHEREAS, on September 7, 2021, the extension was granted;

          WHEREAS, on September 8, 2021, the parties submitted a joint letter listing the names of

individuals to be deposed. Plaintiff did not list the roles of witnesses sought to be deposed. The

parties expressed an intent to seek an extension of the deadline for fact discovery to November 15,

2021, for the purposes of conducting depositions. It is hereby

          ORDERED that Plaintiff shall submit a letter by September 10, 2021, explaining a

reasonable basis for the delay in identifying witnesses to be deposed and any extraordinary

circumstances warranting an extension of time to complete the depositions sought. Plaintiff shall

explain why she should not be held to the current deadline, which was ordered with no further

extensions absent extraordinary circumstances, or something close to it. Plaintiff shall include

descriptions of the role for each individual sought to be deposed. It is further

          ORDERED that Defendants shall submit a letter by September 14, 2021, indicating who

on the list is available to be deposed before the current deadline if ordered to do so, and if not, why

they are not available and the soonest they could be deposed.


Dated: September 9, 2021
       New York, New York




                                                    2
